 Case 2:12-cv-00633-GW-PLA Document 153 Filed 06/17/20 Page 1 of 1 Page ID #:1256



1                                                                          JS-6
2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10                                      WESTERN DIVISION
11

12   LA’SANE ROBERTSON,                       )   No. CV 12-633-GW (PLA)
                                              )
13                       Petitioner,          )   JUDGMENT
                                              )
14                  v.                        )
                                              )
15   MATTHEW CATE, Secretary of CDCR,         )
                                              )
16                       Respondent.          )
                                              )
17

18         Pursuant to the Order Accepting Findings, Conclusions, and Recommendation of
19   United States Magistrate Judge,
20         IT IS ADJUDGED that the Petition in this matter is dismissed with prejudice.
21

22   DATED: June 17, 2020                              ___________________________________
                                                            HONORABLE GEORGE H. WU
23                                                        UNITED STATES DISTRICT JUDGE
24

25

26

27

28
